Citation Nr: 1828307	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to a rating in excess of 10 percent for service-connected status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease (DJD) of the right knee on an extraschedular basis.  

Entitlement to a rating in excess of 10 percent for a semilunar lunar cartilage condition of the right knee, that continues to be symptomatic, status post partial lateral meniscectomy on an extraschedular basis. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to June 1990. He died in December 2016. The appellant is the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the Board at a March 2011 Travel Board hearing, a transcript of which is of record.

Most recently, these issues were previously before the Board in February 2016 when the Board found that the Veteran was entitled to a disability rating of 10 percent, but no higher, for right knee arthritis under Diagnostic Code (DC) 5003, right knee instability under DC 5257, and residuals of knee cartilage removal under DC 5259. The Board also found that referral for extraschedular rating consideration was not warranted.           
 
The Veteran appealed the Board's February 2016 denial for referral for extraschedular consideration to the Court. In March 2017, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated that part of the Board's February 2016 decision denying referral for extraschedular consideration. The Court remanded the issue back to the Board for readjudication and issuance of a new decision with adequate reasons and bases as to why referral was not warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Since the issuance of the November 2016 decision by the Board, the Board received new evidence in the form of VA treatment records. The Veteran died in December 2016. In an April 2018 notice from the appellant, she requested to have the case remanded to the AOJ for review of the additional evidence prior to the Board's adjudication. As such, a remand is necessary to comply with the appellant's request.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim to include consideration of all records received since the November 2016 Board decision. If any benefit sought on appeal is not granted in full, the AOJ should furnish a supplemental statement of the case (SSOC), afford the appellant and her representative an opportunity to respond, and then return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




